EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Hyman on 4/18/2022. 
The application has been amended as follows: 
IN THE CLAIMS: 
In claim 2, line 2, “an upper lip” was changed to --the upper lip--. 
In claim 3, line 2, “an upper lip” was changed to --the upper lip--. 
Claims 5-10 were deleted. 
The above changes were made to avoid potential rejections under 35 USC 112(b) and to cancel claims withdrawn from consideration due to restriction and that would not be rejoined as they did not include all of the features of the allowed claims they depended upon. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art: Prario (US 4,687,413) in view of Hansen et al. (US 2010/0068050; hereinafter Hansen)
Prario discloses a distributor sector of a turbine of a turbomachine, comprising an outer platform comprising a downstream cylindrical hook adapted to engage with the turbomachine casing, the hook comprising a part in which is formed a U-shaped anti-rotation notch comprising a bottom and two lateral walls extending from said bottom. 
Hansen teaches said notch being at least partially covered by a wear insert inserted in said notch, the insert being removeable, the wear insert is U-shaped and is of complementary shape with the notch, said insert being inserted according to an axial direction facing the bottom of the notch, the insert comprising an inner base in contact with the bottom of the notch and two lateral walls extending perpendicularly from the base of the insert, the lateral walls of the insert being in contact with the lateral walls of the notch, and wherein the insert is positioned iso-statically on the notch.
The closest prior art fails to disclose or suggest alone or in combination that the insert includes at least an upper lip of the insert forming a flat support for the insert in a radial direction, the inner base forming along its length a contact for the insert in an axial direction; each lateral wall forming an abutment for the insert in a tangential direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745